DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the amendment filed on March 36, 2021.
 	
 	Claims 1-20 are pending.
	
	
Response to Arguments
Applicant's arguments filed 3/26/2021 have been fully considered but they are not persuasive.  The Applicant argues, pages 8-10, 1) Urbach fails to disclose a group-based communication system and initialization of a group-based communication client interface as rendered in a browser at browser initialization, and 2) any modification of Urbach to support loading a data object that is preloaded on a client device would impermissibly change the principle of operation of Urbach.  The Examiner respectfully disagrees.
 	As to 1) Urbach, Column 8, Lines 40-50, disclose embodiments of the invention that describe the network environment comprised of a group of computing device nodes forming a peer-to-peer network, wherein said nodes share runtime, interactions and other data between each other, equivalent to the claimed “group-based communication system”.  The system includes embodiments wherein the applications are run within a web browser with a HTML payload.
 	As to 2) Urbach, Column 8, Lines 37-46, disclose where the computing devices can be comprised of thin clients.  As well known in the art, thin clients comprise minimal stored software, often just enough to boot the device in order to retrieve the full applications or operating system from a remote device.  Therefore it is clear that the claimed “data object” is capable of being preloaded on the thin 

 	Urbach fails to expressly disclose wherein the at least one of the asset data and the application data is downloaded based on metadata indicating utilization related to a specific user profile.  However such newly amended feature is taught by Ledoux (U.S. PGPub. No. 20130054535) as discussed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Urbach (U.S. Patent No. 7,950,026 in view of Ledoux (U.S. PGPub. No. 20130054535).

 	As to Claims 1, 8 and 15, Urbach discloses an apparatus for initiating a group-based communication browser session (Remote Client initiating an instant messaging or chat virtual application session in a browser.  Column 8, Lines 27-50), the apparatus comprising at least one processor and at least one non-transitory memory including program code, the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the apparatus to at least: 
(Remote Client generates and sends a group-based communication browser session initiation request.  Column 8, Lines 57-67); 
 	load a boot data object preloaded on a client device, the boot data object being associated with a group-based communication browser session to be booted on the client device, wherein the boot data object comprises one or more predefined parameters of a booting operation stored locally on the client device, wherein the boot data object is applicable to a plurality of executable software applications (Remote Client accesses an HTML stream which launches a script that triggers various process flows on the Remote Client for booting an engine stub stored on the remote client to launch a virtual application. Paragraph bridging Columns 8 and 9); and 
 	download, from a group-based communication system, at least one asset data and application data based on a specific application of the plurality of executable software application, wherein the at least one of the asset data and the application data is configured for generation of at least a portion of a display associated with the group-based communication browser session (The executable code is downloaded onto the Remote Client and rendered in the web browser for display. Column 9, Lines 10-43).
 	However, Urbach fails to expressly disclose wherein the at least one of the asset data and the application data is downloaded based on metadata indicating utilization related to a specific user profile.  
 	Ledoux, in the same field of endeavor, teaches wherein the at least one of the asset data and the application data is downloaded based on metadata indicating utilization related to a specific user profile (Paragraphs 0014 and 0048-0054; Figure 5A).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined an apparatus for initiating a group-based communication browser session as taught by Urbach with wherein the at least one of the asset data and the application data is downloaded based on metadata indicating utilization related to a specific user profile.  The motivation would have been to enable specific applications related to a user and a user’s device to be downloaded and installed based on metadata stored in the users profile.
 

 	As to Claims 2, 9, and 16, Urbach further discloses wherein the boot data object comprises a static HTML payload (The HTML payload comprises a script and links to other virtual application objects. Paragraphs bridging Columns 8 and 9).

	As to Claims 3, 10, and 17, Urbach further discloses wherein the static HTML payload is constant for the plurality of executable software applications (The URL is directed to a specific virtual application. Paragraph bridging Columns 8 and 9).

	As to Claims 4, 11 and 18, Urbach further discloses wherein downloading at least one asset data and application data comprises downloading the asset data and the application data in parallel (Session processes happen synchronously to improve transfer efficiency.  Column 9, Lines 10-55).

	As to Claims 5, 12 and 19 Urbach further discloses wherein one or more of the asset data or application data is stored in memory on the client device (Column 4 Lines 13-32).

	As to Claims 6, 13 and 20, Urbach further discloses generating a display associated with the group-based communication browser session while the client device is unconnected from the group-(The Remote Client can load the executable locally. Column 4, Lines 14-32).

	As to Claims 7, 14, Urbach further discloses wherein generation of the group-based communication browser session initiation request comprises generating the group-based communication browser session initiation request based at least in part on received user input (The User initiates and activates the virtual application link.  Column 8, Lines 27-67).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309.  The examiner can normally be reached on Monday - Thursday 7am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.B.M./Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456